
	

115 HR 6182 IH: Codifying President Trump’s Affording Congress an Opportunity to Address Family Separation Executive Order Act
U.S. House of Representatives
2012-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		2d Session
		H. R. 6182
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2018
			Mr. Duncan of South Carolina introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to codify President Trump’s Affording Congress an Opportunity to Address Family Separation Executive Order, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Codifying President Trump’s Affording Congress an Opportunity to Address Family Separation Executive Order Act.
		2.
 Keeping illegal alien families together while detainedAt the end of the Immigration and Nationality Act (8 U.S.C. 1182), insert the following:  601. FindingsCongress finds it to be the policy of the United States to rigorously enforce our immigration laws. Under our laws, the only legal way for an alien to enter this country is at a designated port of entry at an appropriate time. When an alien enters or attempts to enter the country anywhere else, that alien has committed at least the crime of improper entry and is subject to a fine or imprisonment under section 1325(a) of title 8, United States Code. This Administration will initiate proceedings to enforce this and other criminal provisions of the INA until and unless Congress directs otherwise. It is also the policy of this Administration to maintain family unity, including by detaining alien families together where appropriate and consistent with law and available resources. It is unfortunate that Congress's failure to act and court orders have put the Administration in the position of separating alien families to effectively enforce the law.
 602.DefinitionsFor purposes of this Act, the following definitions apply: (a)Alien family means—
 (1)any person not a citizen or national of the United States who has not been admitted into, or is not authorized to enter or remain in, the United States, who entered this country with an alien child or alien children at or between designated ports of entry and who was detained; and
 (2)that person's alien child or alien children. (b) Alien child means any person not a citizen or national of the United States who—
						(1)
 has not been admitted into, or is not authorized to enter or remain in, the United States; (2) is under the age of 18; and
 (3)has a legal parent-child relationship to an alien who entered the United States with the alien child at or between designated ports of entry and who was detained.
						603.
					Temporary detention policy for families entering this country illegally
 (a)The Secretary of Homeland Security (Secretary), shall, to the extent permitted by law and subject to the availability of appropriations, maintain custody of alien families during the pendency of any criminal improper entry or immigration proceedings involving their members.
 (b)The Secretary shall not, however, detain an alien family together when there is a concern that detention of an alien child with the child's alien parent would pose a risk to the child's welfare.
 (c)The Secretary of Defense shall take all legally available measures to provide to the Secretary, upon request, any existing facilities available for the housing and care of alien families, and shall construct such facilities if necessary and consistent with law. The Secretary, to the extent permitted by law, shall be responsible for reimbursement for the use of these facilities.
 (d)Heads of executive departments and agencies shall, to the extent consistent with law, make available to the Secretary, for the housing and care of alien families pending court proceedings for improper entry, any facilities that are appropriate for such purposes. The Secretary, to the extent permitted by law, shall be responsible for reimbursement for the use of these facilities.
 (e)The Attorney General shall promptly file a request with the U.S. District Court for the Central District of California to modify the Settlement Agreement in Flores v. Sessions, CV 85–4544 (Flores settlement), in a manner that would permit the Secretary, under present resource constraints, to detain alien families together throughout the pendency of criminal proceedings for improper entry or any removal or other immigration proceedings.
					604.
 Prioritization of immigration pro­ceed­ings involving alien familiesThe Attorney General shall, to the extent practicable, prioritize the adjudication of cases involving detained families.
				605.General provisions
 (a)Nothing in this bill shall be construed to impair or otherwise affect— (1)the authority granted by law to an executive department or agency, or the head thereof; or
						(2)
 the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals..
		
